DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method of operating a receiving radio node in a radio access network, the method comprising: aggregate selecting, from a set of defined reception beams formed by reception beamforming, at least one beam for processing, the selecting being based on: a beam quality measurement, BQM, representation determined for at least one beam of the set of defined reception beams for at least one transmitter of the receiving radio node; a combined beam quality measurement, CBQM, representation determined for at least a subset of the set of defined reception beams, the subset being associated with at least one transmission stream, the CBQM being determined based on a quality of service parameter associated with the at least one transmission stream.

In regard amended claim 2, the prior arts of record do not teach or disclose receiving radio node for a radio access network, the receiving radio node being configured to: select, from a set of defined reception beams formed by reception beamforming, at least one beam for processing, the selecting being based on: a beam quality measurement, BQM, representation determined for at least one beam of the set of defined reception beams for at least one transmitter of the receiving radio node; and a combined beam quality measurement, CBQM, representation determined for at least a subset of the set of defined reception beams, the subset being associated with at least one transmission stream, the CBQM being determined based on a quality of service parameter associated with the at least one transmission stream.

In regard amended claim 11, the prior arts of record do not teach or disclose a computer storage medium storing an executable computer program having instructions that, when executed, cause processing circuitry to at least of control and perform a method of operating a receiving radio node in a radio access network, the method comprising: selecting, from a set of defined reception beams formed by reception beamforming, at least one beam for processing, the selecting being based on: a beam quality measurement, BQM, representation determined for at least one beam of the set of defined reception beams for at least one transmitter of the receiving radio node; and a combined beam quality measurement, CBQM, representation determined for at least a subset of the set of defined reception beams, the subset being associated with at least one transmission stream, the CBQM being determined based on a quality of service parameter associated with the at least one transmission stream.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 05/16/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476